Attachment to Advisory Action
 
Applicant's amendment filed on 03/29/2021 has been fully considered; the amendment has been entered. However, the claims are not allowable for the following reasons:
Applicant argues that Diem relates to wax and polymer formulations suitable for cutting model production process. However, it is noted that both references are drawn polyolefin composition comprising polyethylene and wax. Further, applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Diem is, therefore, a reasonably pertinent reference, because it teaches wax and polymer formulations comprising nonpolar polyethylene wax such as Licowax PE130 or Licowax PE 190 to obtain sufficient mechanical strength such as hardness and modulus of elasticity, which is a function especially pertinent to the invention at hand. 
Applicant argues that none of Diem’s examples actually use Licowax PE 130 and Licowax PE 90. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright
Applicant argues that Diem is not analogous art because it is not reasonably pertinent to the problem of improved and decreased oxygen transmission rates. However, it is noted that according to MPEP 2141.01(a) " Thus a reference in a field different from that of applicant’s  endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole.” Therefore, it is not necessary that the reference solve the identical problem of the present invention only that it would come to the inventors’ attention when considering his/her invention. Given that Diem discloses wax and polymer formulations comprising nonpolar polyethylene wax such as Licowax PE 130 or Licowax PE 90 to obtain sufficient mechanical strength such as hardness and modulus of elasticity, it is examiner’s position that the reference is pertinent given that it discloses wax to sufficient mechanical strength such as hardness and modulus of elasticity. Furthermore, as set forth in MPEP 2141 II, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a  different one”, 550 U.S. at  ___, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. 
Applicant argues that the examples in the present invention do not measure or address problems of hardness or modulus of elasticity. In response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SAMIR SHAH/           Primary Examiner, Art Unit 1787